Title: From John Adams to Arthur Lee, 6 December 1780
From: Adams, John
To: Lee, Arthur


     
      Dear Sir
      Amsterdam Decr. 6. 1780
     
     Yours from Lebanon 28 Sept. is just come to hand. I wish the Mass. happy in their Governor. It would not have been otherwise, as you Suggest, had an Absent Citizen been at home. Popularity is a Witch. The Gentleman chosen has long been So, to a great degree. The Absent one could Scarcely ever be Said to be so.
     So it has ever been. Objects must be set up for popular Admiration, Confidence, and Affection, and when the Habit is formed, it is impossible to wean it, tho it may become dangerous, or even pernicious. It is So in the freest Governments, and even in the most virtuous. I hope however, in this Instance, We shall do well—and have no Reason to think otherwise. More Penetration, Knowledge, and Steadiness might have been found, perhaps. But the Meaning is good, as I believe.
     I hope that effectual Measures will be taken to support Credit: but I doubt whether our Allies, will Lend us a Million. You know the Difficulty, We always had to get any Money. As to borrowing in Holland, our Credit is not worth a Guinea.
     How can We expect Credit abroad when We have it not at home? It is most assuredly in the Power of the People of America, to pay in Taxes, and lend to the Publick Money for our Necessities. But nobody will lend.
     I have now made Experiments in Person, and I know that Money cannot be borrowed here, altho on my first Arrival I was deceived into an opposite opinion, by People who thought by a few fair Words to get a great deal of Trade. Depend upon it the Friendship for Us in this Country goes no further, than an Inclination after our Commerce.
     As to our being forced to an Accommodation, God forbid. We can gain no Accommodation but unconditional submission. No Propositions the English ever made Us had any Sincerity, or meant any Thing more than to deceive, divide and betray Us. Malice is in all their Thoughts towards Us.
     No Man or Nation in my opinion can do a more fatal Injury to America, or lead her into a more ruinous Error, than by countenancing an opinion, that England will ever give Us Terms. No sir! War We must have and that for many Years, or Slavery without Alloy. My most friendly Respects to your Brothers &c.
     Adieu.
    